 

EXHIBIT 10.1

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 21st day of March, 2013, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of March 1,
2013 (the “Pooling and Servicing Agreement”), and First Republic Bank, a
California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Sale and Servicing Agreement. Assignor
will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase
and Sale Agreement dated the date hereof, and Depositor will sell the Mortgage
Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, Depositor is released
from all obligations under the Sale and Servicing Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

3.          Assignee agrees to be bound, as “Purchaser,” by all of the terms,
covenants and conditions of the Sale and Servicing Agreement relating to the
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and the Bank all of Assignor's
obligations as Purchaser thereunder in respect of the Mortgage Loans, and
Assignor is released from such obligations.

 

 

 

 

4.          The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

5.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Sale and Servicing Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

2

 

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

6.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

7.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

3

 

  

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

8.          The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to and otherwise to
perform its obligations under the Sale and Servicing Agreement;

 

(c)          The Bank has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of the Bank’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Bank’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which the Bank is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Bank or its property is subject. The execution,
delivery and performance by the Bank of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of the Bank. This Agreement has been duly
executed and delivered by the Bank and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of the Bank enforceable against the Bank in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

4

 

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Bank Representations and Warranties

 

9.          The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement with respect to each Mortgage Loan as of the related Closing
Date (as such term is defined in the Sale and Servicing Agreement) and (b) the
representations and warranties set forth in Subsection 7.02 of the Sale and
Servicing Agreement as of the date hereof, with respect to each Mortgage Loan,
in each case as if such representations and warranties were set forth herein in
full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 13.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

10.          (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Closing Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery by or receipt of written notice from Assignee to Assignor of
such breach within which to correct or cure such breach. Each determination as
to whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein. Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall, at its option, (i) substitute a mortgage loan for the defective
Mortgage Loan in accordance with the Sale and Servicing Agreement, (ii)
repurchase the related Mortgage Loan at the Repurchase Price or (iii) except for
a breach of a representation and warranty in Subsection 7.01(bb) of the Sale and
Servicing Agreement, make an indemnification payment in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach not later
than 90 days after its discovery or receipt of notice of such breach and in the
case of clauses (ii) and (iii) above, by wire transfer of immediately available
funds to such account as Assignee shall specify to Assignor.

 

5

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty, has commenced
and is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing. If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator. 

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.

 



6

 

 

Recognition of Assignee

 

11.         (a)          From and after the date hereof, subject to Sections 13
and 14 below, the Bank shall recognize Assignee as owner of the Mortgage Loans
and will service the Mortgage Loans and perform its obligations hereunder for
the benefit of the Assignee in accordance with the Sale and Servicing Agreement,
as modified hereby or as may be amended from time to time, as if Assignee and
the Bank had entered into a separate servicing agreement for the purchase and
servicing of the Mortgage Loans, the terms of which are incorporated herein by
reference, as amended by this Agreement.

 

(b)          It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Sale and Servicing Agreement, shall
constitute a separate and distinct servicing agreement, and the entire servicing
agreement, between the Bank and Assignee to the extent of the Mortgage Loans and
shall be binding upon and for the benefit of the respective successors and
assigns of the parties hereto.

 

12.         The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

13.         (a)          Controlling Holder Rights. The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under each of the following sections of the Sale and Servicing
Agreement:

 

Sale and Servicing Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution       11.20   Seller and Servicer Shall Provide Access and
Information as Reasonably Required

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:

 

 

7

 

 

Sale and Servicing Agreement:

 

Subsection   Matter 7.05   Purchase Price Protection       Addendum I  
Regulation AB Compliance Addendum

 

(c)          In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling and Servicing Agreement (the “Master Servicer”), copies of reports,
notices, statements and other communications required to be delivered to the
Purchaser by the Bank pursuant to any of the sections of the Sale and Servicing
Agreement referred to above and under the following sections, at the times
therein specified:

 

Sale and Servicing Agreement:

 

Subsection           11.09   Transfer of Accounts       11.16   Statements to
the Purchaser       Subsection 2.04 of Addendum I   Servicer Compliance
Statement       Subsection 2.05 of Addendum I   Report on Assessment of
Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 13(a) shall terminate and revert to Assignee.
Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge. Upon the first exercise of an
enforcement of any rights pursuant to Section 13(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 

8

 

 

Amendments to Sale and Servicing Agreement

 

14.         The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Eligible
Account,” “Eligible Investment,” “Opinion of Counsel,” “Rating Agencies,”
“Repurchase Price” and “Servicing Fee Rate” set forth in Section 1 of the Sale
and Servicing Agreement shall be deleted and replaced in their entirety as
follows, and the following definitions of “Affiliate,” “Clean-up Call,”
“Controlling Holder,” “Principal Forbearance Amount,” “Securities Administrator”
and “Servicing Modification” shall be added to Section 1 of the Sale and
Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of March 1, 2013,
in accordance with the Pooling and Servicing Agreement.

 

9

 

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and
the long-term unsecured debt obligations of such entity are rated in one of the
two highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America which are backed by the full faith and credit of the
United States of America;

 

10

 

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agencies for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by the Rating Agencies with
respect to short-term obligations (provided that, short-term obligations with a
maturity of at least 60 days are rated “A-1+” by S&P) and (b) any other demand
or time deposit or certificate of deposit that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating
Agencies for long-term unsecured debt with a maturity of more than one year or
in the highest rating category by the Rating Agencies with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P), in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agencies for long-term unsecured debt
with a maturity of more than one year or in the highest rating category by the
Rating Agencies with respect to short-term obligations (provided that,
short-term obligations with a maturity of at least 60 days are rated “A-1+” by
S&P), in each case at the time of such investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agencies for long-term unsecured debt with a maturity
of more than one year or in the highest rating category by the Rating Agencies
with respect to short-term obligations (provided that, with respect to S&P,
shares of a money market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

11

 

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Rating Agencies: Fitch Ratings, Inc. (“Fitch”), Kroll Bond Rating Agency, Inc.
(“KBRA”), Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Services (“S&P”); provided, however, that references to “Rating
Agencies” as used in the definition of “Eligible Investments” shall not include
KBRA unless KBRA rates the applicable entity or investment.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate. 

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

12

 

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2013-4 Mortgage Pass-Through Certificates as a single
class.

 

(c)          Segregated Custodial Account. The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as trustee of the
Sequoia Mortgage Trust 2013-4” (the “2013-4 Custodial Account”), which shall be
the Custodial Account under this Agreement for all purposes. If the 2013-4
Custodial Account is no longer an Eligible Account, the Servicer shall transfer
the 2013-4 Custodial Account to an account that is an Eligible Account. The
2013-4 Custodial Account shall qualify as an Eligible Account.

 

(d)          Determination of Breach of Representations and Warranties. The
following sentence shall be added as the new third sentence of Subsection
7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e)          Helping Families Act Notice. The following sentence shall be added
at the end of Subsection 6.04:

 

In connection with any Mortgage Loan (i) repurchased by First Republic Bank from
the trust created by the Pooling and Servicing Agreement (the “Trust”) or (ii)
purchased in the exercise of a Clean-up Call, First Republic Bank shall furnish
to the related borrower, within thirty (30) days following the date of such
repurchase, the notice required by, and in accordance with, Section 404 of the
Helping Families Act.

 

13

 

 

(f)          Transfer of Eligible Investments. The following sentences shall be
added at the end of the last paragraph of Subsection 11.04:

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2013-4 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor. 

 

(g)          Transfer of Accounts. The second sentence of Subsection 11.09 shall
be deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(h)          Form of Monthly Report. The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Subsection
11.16 of the Sale and Servicing Agreement, with the information required by the
monthly reporting format of the Master Servicer as previously provided to the
Servicer by Assignor. Such reports shall be provided not later than the fifth
(5th) Business Day of each calendar month.

 

(i)          Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(j)          Clean-up Call. A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows: 

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.          

 

14

 



 

(k)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:

 

REMIC Provisions:    Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

(ii)         The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 



15

 

 

(iii)        The following additional provisions shall be added after Subsection
11.23, to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(l)          Avoidance of Consolidation.

 

(i) The following Subsection 7.06 shall be added at the end of Section 7, to
read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a)          The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the Trust, if its holding
or purchase of such Certificate (or interest therein) would cause the Servicer
to be required to consolidate any assets of the Trust on its financial
statements under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). The Servicer shall be deemed to have represented by virtue of
its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause the
Servicer to be required to Consolidate any assets of the Trust on its financial
statements.

 

16

 

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Sale and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

17

 

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(i) of this Agreement above, to
read in its entirety as follows:

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

(m)          Foreclosure Proceedings. The first sentence of Subsection 11.13 is
hereby deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(n)          Modification Payment Plans and Foreclosure Approvals.

 

(i)          The first sentence of the fifth paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past April 25, 2043 or, if such 25th day is not a Business Day,
the next succeeding Business Day), or accept substitute or additional collateral
or release any collateral for such Mortgage Loan, unless (1) the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, (2) the modification is in accordance with the
customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 

18

 

 

(ii)         The third sentence of the last paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

(o)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(p)          Assumption Agreements. The first sentence of Subsection 11.18 is
hereby deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(q)          Indemnification Expenses. The first sentence of Subsection 12.01(b)
is hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(r)          Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

19

 

 

(s)          Report on Assessment of Compliance and Attestation. The Servicer
shall disclose, and shall cause each Subservicer and Subcontractor determined to
be “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Sale and Servicing Agreement: (i) the extent and scope of any material instance
of noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 

(t)          The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.

 

Miscellaneous

 

15.         All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:

 

(a)          In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

with a copy to the General Counsel at the same address 

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-4

 

20

 

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

 

Attention: Client Manager — Sequoia Mortgage Trust 2013-4

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

16.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

21

 

 

17.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

18.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 

19.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.

 

20.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

21.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

22.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Purchaser under the Sale and Servicing Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

22

 

 



23.       Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

   The Bank shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39167300, Sequoia Mortgage Trust 2013-4 Distribution Account

 

24.       The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto. The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3 hereto.
Notwithstanding Section 10 of the Sale and Servicing Agreement, the Bank shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Subsection 7.01 of the Sale and Servicing Agreement.

 

25.       Helping Families Act Notice. Assignor hereby requests that the Bank
furnish each Mortgagor with the notice described in Subsection 6.04 of the Sale
and Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2013-4 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein. Assignor and
Assignee each agree that it will not send such notices to the Mortgagors.

 

23

 

 

26.       Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider. 

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By: /s/ W. J.
Moliski   Name: W. J. Moliski   Title: Authorized Officer       SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor       By:  /s/ W. J. Moliski   Name: W. J.
Moliski   Title: Authorized Officer       Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee,   Assignee       By: /s/ Jeffrey Everhart   Name: Jeffrey Everhart  
Title: AVP       FIRST REPUBLIC BANK       By: /s/ Tony Sachs   Name: Tony Sachs
  Title: Vice President

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: Vice President  

 

Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2013-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 

 

 

 

  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance
Methodology Originator Loan Number Amortization Type Lien Position HELOC
Indicator Loan Purpose Cash Out Amount 1 1002338 0.002500     First Republic
12-495234-7 1 1 0 3   2 1002338 0.002500     First Republic 12-497309-5 1 1 0 9
  3 1002338 0.002500     First Republic 12-496982-0 1 1 0 9   4 1002338 0.002500
    First Republic 12-496859-0 1 1 0 7   5 1002338 0.002500     First Republic
12-495876-5 1 1 0 7   6 1002338 0.002500     First Republic 12-496501-8 1 1 0 9
  7 1002338 0.002500     First Republic 12-496502-6 1 1 0 3   8 1002338 0.002500
    First Republic 12-496108-2 1 1 0 9   9 1002338 0.002500     First Republic
12-496038-1 1 1 0 7   10 1002338 0.002500     First Republic 12-496044-9 1 1 0 9
  11 1002338 0.002500     First Republic 12-495836-9 1 1 0 9   12 1002338
0.002500     First Republic 12-495603-3 1 1 0 9   13 1002338 0.002500     First
Republic 12-495747-8 1 1 0 9   14 1002338 0.002500     First Republic
12-495862-5 1 1 0 3   15 1002338 0.002500     First Republic 12-494619-0 1 1 0 7
  16 1002338 0.002500     First Republic 12-495691-8 1 1 0 3   17 1002338
0.002500     First Republic 12-495332-9 1 1 0 9   18 1002338 0.002500     First
Republic 12-495850-0 1 1 0 9   19 1002338 0.002500     First Republic
12-495629-8 1 1 0 7   20 1002338 0.002500     First Republic 12-495748-6 1 1 0 3
  21 1002338 0.002500     First Republic 12-495661-1 1 1 0 3   22 1002338
0.002500     First Republic 12-495331-1 1 1 0 9   23 1002338 0.002500     First
Republic 12-495594-4 1 1 0 3   24 1002338 0.002500     First Republic
12-495559-7 1 1 0 9   25 1002338 0.002500     First Republic 12-495524-1 1 1 0 9
  26 1002338 0.002500     First Republic 12-494434-4 1 1 0 7   27 1002338
0.002500     First Republic 12-490711-9 1 1 0 9   28 1002338 0.002500     First
Republic 12-493510-2 1 1 0 9   29 1002338 0.002500     First Republic
12-494718-0 1 1 0 7   30 1002338 0.002500     First Republic 12-495360-0 1 1 0 9
  31 1002338 0.002500     First Republic 12-495010-1 1 1 0 3   32 1002338
0.002500     First Republic 12-495212-3 1 1 0 9   33 1002338 0.002500     First
Republic 12-490075-9 1 1 0 3   34 1002338 0.002500     First Republic
12-495413-7 1 1 0 9   35 1002338 0.002500     First Republic 12-495289-1 1 1 0 9
  36 1002338 0.002500     First Republic 12-494210-8 1 1 0 9   37 1002338
0.002500     First Republic 12-495210-7 1 1 0 9   38 1002338 0.002500     First
Republic 12-494717-2 1 1 0 9   39 1002338 0.002500     First Republic
12-494201-7 1 1 0 9   40 1002338 0.002500     First Republic 12-493457-6 1 1 0 9
  41 1002338 0.002500     First Republic 12-493183-8 1 1 0 7   42 1002338
0.002500     First Republic 12-492473-4 1 1 0 9   43 1002338 0.002500     First
Republic 12-494298-3 1 1 0 9   44 1002338 0.002500     First Republic
12-494623-2 1 1 0 7   45 1002338 0.002500     First Republic 12-494426-0 1 1 0 9
  46 1002338 0.002500     First Republic 12-494845-1 1 1 0 3   47 1002338
0.002500     First Republic 12-494815-4 1 1 0 9   48 1002338 0.002500     First
Republic 12-494678-6 1 1 0 7   49 1002338 0.002500     First Republic
12-494674-5 1 1 0 9   50 1002338 0.002500     First Republic 12-494591-1 1 1 0 9
  51 1002338 0.002500     First Republic 12-494185-2 1 1 0 9   52 1002338
0.002500     First Republic 12-492759-6 1 1 0 7   53 1002338 0.002500     First
Republic 12-494446-8 1 1 0 7   54 1002338 0.002500     First Republic
12-494383-3 1 1 0 3   55 1002338 0.002500     First Republic 12-494321-3 1 1 0 9
  56 1002338 0.002500     First Republic 12-493505-2 1 1 0 3   57 1002338
0.002500     First Republic 12-491345-5 1 1 0 7   58 1002338 0.002500     First
Republic 12-493146-5 1 1 0 3   59 1002338 0.002500     First Republic
12-494713-1 1 1 0 9   60 1002338 0.002500     First Republic 12-496498-7 1 1 0 3
 

  

  12 13 14 15 16 17 18 19 20 21   Total Origination
and Discount
Points Covered/High Cost
Loan Indicator Relocation Loan Indicator Broker Indicator Channel Escrow
Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien 1         1 0 0       2         1 0 0       3         1 0 0    
  4         1 0 0       5         1 0 0       6         1 0 0       7         1
0 0       8         1 0 0       9         1 0 0       10         1 0 0       11
        1 0 0       12         1 0 0       13         1 0 0       14         1 0
0       15         1 0 0       16         1 0 0       17         1 0 0       18
        1 0 0       19         1 0 0       20         1 0 0       21         1 0
0       22         1 0 0       23         1 0 0       24         1 0 0       25
        1 0 0       26         1 0 0       27         1 0 0       28         1 0
0       29         1 0 0       30         1 0 0       31         1 0 0       32
        1 0 0       33         1 4 0       34         1 0 0       35         1 0
0       36         1 0 0       37         1 0 0       38         1 0 0       39
        1 0 0       40         1 0 0       41         1 0 0       42         1 0
0       43         1 0 0       44         1 0 0       45         1 0 0       46
        1 0 0       47         1 0 0       48         1 0 0       49         1 0
0       50         1 0 0       51         1 0 0       52         1 0 0       53
        1 0 0       54         1 0 0       55         1 0 0       56         1 0
0       57         1 0 0       58         1 0 0       59         1 0 0       60
        1 0 0      

  

  22 23 24 25 26 27 28 29 30   Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1 300000.00   20121226 1300000.00 0.034000 240 240 20130301 1 2 0.00  
20130123 1000000.00 0.031000 240 240 20130301 1 3 170000.00   20130108 690000.00
0.035500 360 360 20130301 1 4 0.00   20121219 1028000.00 0.034500 360 360
20130201 1 5 0.00   20121207 1900000.00 0.033500 240 240 20130201 1 6 1000000.00
  20121226 675000.00 0.031500 240 240 20130201 1 7 200000.00   20121226
385000.00 0.031500 240 240 20130201 1 8 0.00   20130103 711000.00 0.036500 360
360 20130301 1 9 0.00   20121206 1239000.00 0.037000 360 360 20130201 1 10
120000.00   20121217 765000.00 0.036500 360 360 20130201 1 11 0.00   20121217
960000.00 0.037000 360 360 20130201 1 12 0.00   20130110 600000.00 0.042000 360
360 20130301 1 13 0.00   20121218 1330000.00 0.035000 360 360 20130201 1 14
100000.00   20130103 750000.00 0.041500 360 360 20130301 1 15 0.00   20130114
1875000.00 0.037500 360 360 20130301 1 16 0.00   20130102 877500.00 0.037000 360
360 20130301 1 17 0.00   20121130 792000.00 0.034500 360 360 20130201 1 18 0.00
  20130108 1280000.00 0.037000 360 360 20130301 1 19 0.00   20130117 2000000.00
0.037500 360 360 20130301 1 20 0.00   20130116 1600000.00 0.033500 360 360
20130301 1 21 0.00   20121231 775000.00 0.036500 360 360 20130301 1 22 0.00  
20130114 955000.00 0.036500 360 360 20130301 1 23 0.00   20121229 587000.00
0.037000 360 360 20130201 1 24 0.00   20130107 1100000.00 0.036000 360 360
20130301 1 25 0.00   20130115 1000000.00 0.035500 360 360 20130301 1 26
500000.00   20121221 2029100.00 0.039000 360 360 20130201 1 27 0.00   20130125
544000.00 0.036000 360 360 20130301 1 28 0.00   20121206 1120000.00 0.036000 360
360 20130201 1 29 0.00   20121220 2000000.00 0.036000 360 360 20130201 1 30
180000.00   20121203 1060000.00 0.036500 360 360 20130201 1 31 50000.00  
20121217 945000.00 0.037000 360 360 20130201 1 32 0.00   20121220 461000.00
0.037500 360 360 20130201 1 33 160000.00   20121211 1000000.00 0.042000 360 360
20130201 1 34 0.00   20121219 714000.00 0.038000 360 360 20130201 1 35 0.00  
20130123 700000.00 0.034500 360 360 20130301 1 36 0.00   20121203 1828000.00
0.038000 360 360 20130201 1 37 0.00   20130118 1040000.00 0.037500 360 360
20130301 1 38 400000.00   20121228 710000.00 0.037500 360 360 20130301 1 39 0.00
  20121228 525966.00 0.040000 240 240 20130301 1 40 0.00   20121226 740000.00
0.042500 360 360 20130201 1 41 0.00   20130129 1347500.00 0.039500 360 360
20130301 1 42 0.00   20121212 2107000.00 0.037500 360 360 20130101 1 43 0.00  
20130109 473843.00 0.035000 240 240 20130301 1 44 0.00   20130115 1200000.00
0.036500 360 360 20130301 1 45 0.00   20121211 1500000.00 0.037500 360 360
20130201 1 46 183000.00   20130102 985000.00 0.035500 360 360 20130301 1 47 0.00
  20121212 1564966.00 0.036000 360 360 20130201 1 48 0.00   20121107 1036000.00
0.031000 360 360 20130101 1 49 0.00   20121210 3565000.00 0.036000 360 360
20130201 1 50 0.00   20121126 1060000.00 0.036000 360 360 20130201 1 51
100000.00   20121228 1232864.00 0.035000 360 360 20130301 1 52 75000.00  
20121025 417000.00 0.038500 360 360 20121201 1 53 0.00   20121120 1257000.00
0.042500 360 360 20130101 1 54 0.00   20121207 1100000.00 0.039000 360 360
20130201 1 55 0.00   20121211 920000.00 0.037500 360 360 20130201 1 56 0.00  
20121115 600000.00 0.037500 360 360 20130101 1 57 0.00   20121016 1002750.00
0.040000 360 360 20121201 1 58 0.00   20130128 800000.00 0.036500 360 360
20130401 1 59 0.00   20121217 1322800.00 0.038500 360 360 20130201 1 60
200000.00   20121226 400000.00 0.031500 240 240 20130201 1

 

  31 32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw
Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin 1 0 0   1300000.00 0.034000 7472.85 20130301 0 0     2 0 0  
996987.16 0.031000 5596.17 20130301 0 0     3 0 0   688923.55 0.035500 3117.70
20130301 0 0     4 0 0   1024731.23 0.034500 4587.54 20130301 0 0     5 0 0  
1888846.09 0.033500 10873.35 20130301 0 0     6 0 0   670949.59 0.031500 3794.42
20130301 0 0     7 0 0   382689.77 0.031500 2164.23 20130301 0 0     8 0 0  
709910.09 0.036500 3252.54 20130301 0 0     9 120 0   1239000.00 0.037000
3820.25 20130301 0 0     10 0 0   762651.05 0.036500 3499.57 20130301 0 0     11
0 0   957078.06 0.037000 4418.72 20130301 0 0     12 0 0   599165.89 0.042000
2934.10 20130301 0 0     13 0 0   1325807.63 0.035000 5972.29 20130301 0 0    
14 0 0   748947.97 0.041500 3645.77 20130301 0 0     15 120 0   1875000.00
0.037500 5859.38 20130301 0 0     16 0 0   876166.64 0.037000 4038.98 20130301 0
0     17 0 0   789481.65 0.034500 3534.37 20130301 0 0     18 0 0   1278055.04
0.037000 5891.62 20130301 0 0     19 120 0   2000000.00 0.037500 6250.00
20130301 0 0     20 0 0   1597415.25 0.033500 7051.42 20130301 0 0     21 0 0  
773811.97 0.036500 3545.31 20130301 0 0     22 0 0   953536.05 0.036500 4368.74
20130301 0 0     23 0 0   585213.35 0.037000 2701.86 20130301 0 0     24 0 0  
1098298.90 0.036000 5001.10 20130301 0 0     25 120 0   1000000.00 0.035500
2958.33 20130301 0 0     26 120 0   2029100.00 0.039000 6594.58 20130301 0 0    
27 0 0   543158.72 0.036000 2473.27 20130301 0 0     28 0 0   1116530.74
0.036000 5092.03 20130301 0 0     29 0 0   1993804.90 0.036000 9092.91 20130301
0 0     30 0 0   1050952.00 0.036500 4849.07 20130301 0 0     31 0 0   942123.71
0.037000 4349.67 20130301 0 0     32 0 0   459609.15 0.037500 2134.96 20130301 0
0     33 0 0   997214.77 0.042000 4890.17 20130301 0 0     34 0 0   711864.74
0.038000 3326.94 20130301 0 0     35 0 0   698888.69 0.034500 3123.81 20130301 0
0     36 0 0   1822533.27 0.038000 8517.70 20130301 0 0     37 0 0   1038433.59
0.037500 4816.40 20130301 0 0     38 0 0   708930.62 0.037500 3288.12 20130301 0
0     39 0 0   524531.96 0.040000 3187.25 20130301 0 0     40 0 0   737235.51
0.042500 3640.36 20130301 0 0     41 120 0   1347500.00 0.039500 4435.52
20130301 0 0     42 0 0   2097449.80 0.037500 9757.85 20130301 0 0     43 0 0  
472476.94 0.035000 2748.10 20130301 0 0     44 0 0   1198160.48 0.036500 5489.51
20130301 0 0     45 0 0   1495474.46 0.037500 6946.73 20130301 0 0     46 0 0  
983463.33 0.035500 4450.63 20130301 0 0     47 0 0   1560118.44 0.036000 7115.05
20130301 0 0     48 0 0   1030948.84 0.031000 4423.89 20130301 0 0     49 0 0  
3553957.24 0.036000 16208.11 20130301 0 0     50 0 0   1055713.58 0.036000
4819.24 20130301 0 0     51 0 0   1230923.73 0.035000 5536.11 20130301 0 0    
52 0 0   414519.85 0.038500 1954.93 20130301 0 0     53 0 0   1251786.14
0.042500 6183.68 20130301 0 0     54 120 0   1100000.00 0.039000 3575.00
20130301 0 0     55 0 0   917224.33 0.037500 4260.66 20130301 0 0     56 0 0  
597280.42 0.037500 2778.69 20130301 0 0     57 0 0   996941.87 0.040000 4787.28
20130301 0 0     58 120 0   800000.00 0.036500 2433.33 20130301 0 0     59 120 0
  1322800.00 0.038500 4243.98 20130301 0 0     60 0 0   397599.75 0.031500
2248.55 20130301 0 0    

 

  42 43 44 45 46 47 48 49 50 51 52   ARM Round Flag ARM Round Factor Initial
Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit 1                       2                       3            
          4                       5                       6                    
  7                       8                       9                       10    
                  11                       12                       13          
            14                       15                       16                
      17                       18                       19                      
20                       21                       22                       23  
                    24                       25                       26        
              27                       28                       29              
        30                       31                       32                    
  33                       34                       35                       36
                      37                       38                       39      
                40                       41                       42            
          43                       44                       45                  
    46                       47                       48                      
49                       50                       51                       52  
                    53                       54                       55        
              56                       57                       58              
        59                       60                      

 

  53 54 55 56 57 58 59 60 61 62 63   Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment 1                       2                       3                      
4                       5                       6                       7      
                8                       9                       10              
        11                       12                       13                    
  14                       15                       16                       17
                      18                       19                       20      
                21                       22                       23            
          24                       25                       26                  
    27                       28                       29                      
30                       31                       32                       33  
                    34                       35                       36        
              37                       38                       39              
        40                       41                       42                    
  43                       44                       45                       46
                      47                       48                       49      
                50                       51                       52            
          53                       54                       55                  
    56                       57                       58                      
59                       60                      

 

  64 65 66 67 68 69 70 71 72 73   Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment 1   99 99 60   119 1   0   2       0   586 1   0   3   99 99 60
  29 1   0   4   99 99 60   23 2   0   5   99 99 60   522 4   0   6   99 99 60  
1 3   0   7   99 99 60   1 3   0   8   99 99 60   172 1   0   9   99 99 60   470
1   0   10   99 99 60   534 1   0   11   99 99 60   703 2   0   12   99 99 60  
209 2   0   13   99 99 60   371 2   0   14   99 99 60   669 2   0   15   99 99
60   144 2   1   16   99 99 60   658 3   1   17   99 99 60   54 1   0   18      
0   693 1   1   19   99 99 60   125 1   0   20   99 99 60   75 1   0   21   99
99 60   326 1   0   22   99 99 60   56 3   0   23   99 99 60   488 2   0   24  
99 99 60   619 1   0   25   99 99 60   77 2   0   26   99 99 60   288 2   0   27
  99 99 60   122 2   0   28   99 99 60   622 1   0   29   99 99 60   307 3   1  
30   99 99 60   612 2   0   31   99 99 60   584 1   0   32   99 99 60   580 1  
0   33   99 99 60   374 4   0   34   99 99 60   621 1   1   35   99 99 60   674
2   1   36   99 99 60   207 2   0   37   99 99 36   79 2   0   38   99 99 60  
466 3   1   39   99 99 60   2 3   0   40   99 99 60   324 4   0   41   99 99 36
  447 1   0   42   99 99 60   654 3   0   43   99 99 60   636 1   1   44   99 99
60   15 3   1   45   99 99 60   423 1   0   46       0   159 1   1   47   99 99
60   533 1   1   48   99 99 60   156 2   0   49   99 99 60   646 3   0   50   99
99 60   642 1   1   51   99 99 60   2 3   0   52       0   614 3   1   53   99
99 60   618 2   1   54   99 99 60   588 2   0   55   99 99 60   379 1   1   56  
99 99 60   137 2   0   57   99 99 60   14 1   0   58       0   103 1   1   59  
99 99 60   193 1   0   60       0   1 3   0  

  

  74 75 76 77 78 79 80 81 82 83 84   Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion 1 11.5   14 1               2 10   2 1               3 12 2 5 1
              4 3.5   0 1               5 30   0 1               6 22   19 1    
          7 0   0 1               8 4   4 1               9 2.5   0 1          
    10 4 5 1 1               11 4   1 1               12 4 1 0 1              
13 2   1 1               14 10 4 0 1               15 0 11 0 1               16
7 3 11 1               17 0 25 6 1               18 9   3 1               19 1  
0 1               20 5 16 4 1               21 1.25   14 1               22 7  
0 1               23 0   2 1               24 27   0 1               25 4   1 1
              26 2   0 1               27 33   0 1               28 7 6 0 1    
          29 12 3 0 1               30 30   8 1               31 10 4 5 1      
        32 1   8 1               33 0   0 1               34 26   7 1          
    35 6   2 1               36 11 11 4 1               37 3   0 1              
38 30   29 1               39 3   0 1               40 0   0 1               41
7   0 1               42 3   1 1               43 27   10 1               44 7  
0 1               45 2 2 6 1               46 20 15 2 1               47 1 26 5
1               48 2   0 1               49 0   0 1               50 5 6 2 1    
          51 3   1 1               52 25   0 1               53 20 13 0 1      
        54 17   1 1               55 6   1 1               56 0   45 1          
    57 0   0 1               58 10 2.5 11 1               59 0   4 1            
  60 22   0 1              

 

  85 86 87 88 89 90 91 92 93 94 95 96   Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore
Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio 1 794                       2 781                       3 803            
          4 790                       5 767                       6 697        
              7 697                       8 783                       9 807    
                  10 797                       11 769                       12
739                       13 724                       14 750                  
    15 759                       16 782                       17 809            
          18 767                       19 737                       20 759      
                21 779                       22 791                       23 780
                      24 766                       25 793                      
26 769                       27 801                       28 788                
      29 767                       30 806                       31 802          
            32 771                       33 790                       34 697    
                  35 786                       36 776                       37
814                       38 780                       39 766                  
    40 807                       41 757                       42 743            
          43 763                       44 777                       45 806      
                46 780                       47 769                       48 803
                      49 752                       50 798                      
51 766                       52 791                       53 795                
      54 788                       55 790                       56 803          
            57 777                       58 708                       59 794    
                  60 697                      

  

  97 98 99 100 101 102 103 104   Most Recent 12-
month Pay History Months Bankruptcy Months
Foreclosure Primary Borrower
Wage Income Co-Borrower
Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income 1 000000000000     41666.67 0.00 0.00 0.00 41666.67 2 000000000000    
57500.00 0.00 0.00 0.00 57500.00 3 000000000000     25701.88 10416.66 32491.67
0.00 36118.54 4 000000000000     18333.34 0.00 7250.00 0.00 18333.34 5
000000000000     80294.00   0.00   80294.00 6 000000000000     44633.33 0.00
29942.00 0.00 44633.33 7 000000000000     44633.33 0.00 29942.00 0.00 44633.33 8
000000000000     0.00 0.00 28348.41 0.00 0.00 9 000000000000     0.00 0.00
37480.72 0.00 0.00 10 000000000000     23498.00 0.00 0.00 5559.25 23498.00 11
000000000000     20833.00   17516.00   20833.00 12 000000000000     9638.13
7333.33 0.00 0.00 16971.46 13 000000000000     48333.00 0.00 0.00 0.00 48333.00
14 000000000000     14025.00 0.00 14712.25 0.00 14025.00 15 000000000000    
47916.00 47916.00 0.00 0.00 95832.00 16 000000000000     18816.92 0.00 0.00 0.00
18816.92 17 000000000000     0.00 0.00 20620.82 0.00 0.00 18 000000000000    
50287.00 0.00 0.00 0.00 50287.00 19 000000000000     20833.33   18995.21  
20833.33 20 000000000000     0.00 0.00 20988.00 4029.00 0.00 21 000000000000    
15300.00 0.00 0.00 0.00 15300.00 22 000000000000     39958.34   0.00   39958.34
23 000000000000     10419.07 0.00 905.75 0.00 10419.07 24 000000000000    
130289.08 0.00 0.00 0.00 130289.08 25 000000000000     37131.00   0.00  
37131.00 26 000000000000     38625.00 0.00 37500.00 0.00 38625.00 27
000000000000     41416.00   0.00   41416.00 28 000000000000     28901.25
22794.83 13126.58 20566.59 51696.08 29 000000000000     81027.55 7075.67 0.00
0.00 88103.22 30 000000000000     12500.00   17631.48   12500.00 31 000000000000
    15740.00 10075.00 0.00 0.00 25815.00 32 000000000000     15583.33   0.00  
15583.33 33 000000000000     0.00 0.00 13109.75 1054.01 0.00 34 000000000000    
14314.75   5392.05   14314.75 35 000000000000     27928.33 0.00 27928.33 0.00
27928.33 36 000000000000     0.00 49166.67 0.00 0.00 49166.67 37 000000000000  
  18750.00   30416.67   18750.00 38 000000000000     0.00   15195.82   0.00 39
000000000000     47018.00 0.00 0.00 0.00 47018.00 40 000000000000     0.00  
7113.25   0.00 41 000000000000     16666.66 0.00 52399.16 0.00 16666.66 42
000000000000     0.00 0.00 0.00 64176.00 0.00 43 000000000000     0.00   9000.00
  0.00 44 000000000000     0.00 0.00 25451.00 0.00 0.00 45 000000000000    
35416.66 6250.00 0.00 0.00 41666.66 46 000000000000     0.00 29323.00 40482.75
0.00 29323.00 47 000000000000     0.00 0.00 33881.00 14467.00 0.00 48
000000000000     45603.00   0.00   45603.00 49 000000000000     0.00 0.00 0.00
23751.34 0.00 50 000000000000     21537.79 0.00 0.00 0.00 21537.79 51
000000000000     47018.00 0.00 0.00 0.00 47018.00 52 000000000000     13378.22  
31061.41   13378.22 53 000000000000     22274.00 29200.00 0.00 0.00 51474.00 54
000000000000     0.00 0.00 24745.83 0.00 0.00 55 000000000000     0.00 0.00
69315.00 0.00 0.00 56 000000000000     0.00 0.00 0.00 13009.01 0.00 57
000000000000     0.00   51746.00   0.00 58 000000000000     0.00 5320.35
14148.92 0.00 5320.35 59 000000000000     16666.66 0.00 0.00 0.00 16666.66 60
000000000000     44633.34 0.00 29941.67 0.00 44633.34

 

  105 106 107 108 109 110 111 112 113   All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves 1 41666.67 0 5   2   4   1007085.00 2 57500.00 0 5   2   4   2109314.00
3 68610.21 0 5   2   4   823661.92 4 25583.34 0 5   2   4   556926.82 5 80294.00
0 5   2   4   10772640.00 6 74575.33 0 5   2   4   9649651.24 7 74575.33 0 5   2
  4   10701687.83 8 28348.41 0 5   2   4   2326464.00 9 37480.72 0 5   2   4  
732391.92 10 29057.25 0 5   2   4   548505.27 11 38349.00 0 5   2   4  
734501.68 12 16971.46 0 5   2   4   130464.79 13 48333.00 0 5   2   4  
837007.79 14 28737.25 0 5   2   4   363543.00 15 95832.00 0 4   2   4  
1007882.18 16 18816.92 0 4   2   4   732081.28 17 20620.82 0 5   2   4  
886318.43 18 50287.00 0 4   2   4   508142.64 19 39828.54 0 5   2   4  
1133382.39 20 25017.00 0 5   2   4   1271083.72 21 15300.00 0 5   2   4  
76250.00 22 39958.34 0 5   2   4   276591.29 23 11324.82 0 5   2   4   312564.30
24 130289.08 0 5   2   4   603800.72 25 37131.00 0 5   2   4   6418931.03 26
76125.00 0 5   2   4   2712933.82 27 41416.00 0 5   2   4   1044518.00 28
85389.25 0 5   2   4   1399068.60 29 88103.22 0 4   2   3   658992.06 30
30131.48 0 5   2   4   2124166.32 31 25815.00 0 5   2   4   47263.58 32 15583.33
0 5   2   4   217705.42 33 14163.76 0 5   2   4   671847.32 34 19706.80 0 5   2
  3   7524454.31 35 55856.66 0 4   2   4   3845390.25 36 49166.67 0 5   2   4  
94705.15 37 49166.67 0 5   2   4   332309.76 38 15195.82 0 4   2   4  
1741686.00 39 47018.00 0 5   2   4   196470.26 40 7113.25 0 5   2   4  
673269.08 41 69065.82 0 5   2   4   796892.94 42 64176.00 0 5   2   4  
327141.00 43 9000.00 0 4   2   4   201802.02 44 25451.00 0 4   2   4   922892.72
45 41666.66 0 5   2   4   315597.42 46 69805.75 0 4   2   4   604554.00 47
48348.00 0 4   2   4   861488.61 48 45603.00 0 5   2   4   4922852.93 49
23751.34 0 5   2   4   2612658.89 50 21537.79 0 5   2   3   74268.20 51 47018.00
0 5   2   4   449247.32 52 44439.63 0 4   2   4   711193.25 53 51474.00 0 4   2
  4   1446698.78 54 24745.83 0 5   2   4   451865.62 55 69315.00 0 4   2   4  
192671.20 56 13009.01 0 5   2   4   2307487.80 57 51746.00 0 5   2   4  
16156061.58 58 19469.27 0 4   2   4   675977.00 59 16666.66 0 5   2   4  
89983.44 60 74575.01 0 5   2   4   722849.35

 

  114 115 116 117 118 119 120 121 122   Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type 1 11634.75 0.279234       SAN
FRANCISCO CA 94118 1 2 8992.94 0.156399       TIBURON CA 94920 1 3 7584.65
0.110547       SAN FRANCISCO CA 94116 1 4 5673.11 0.221750     100.000000 ORINDA
CA 94563 1 5 26207.16 0.326390     100.000000 HOMEWOOD CA 96141 3 6 24201.86
0.324529       LINCOLN MA 01773 1 7 23159.59 0.310553       CHATHAM MA 02633 1 8
5954.78 0.210057       Novato CA 94949 1 9 7315.75 0.195187     100.000000 COTO
DE CAZA CA 92679 7 10 6576.88 0.226342       TIBURON CA 94920 1 11 9372.96
0.244412       MILL VALLEY CA 94941 1 12 7267.84 0.428239       San Mateo CA
94401 14 13 11708.72 0.242251       ORINDA CA 94563 1 14 11952.28 0.415916      
SAN FRANCISCO CA 94123 3 15 16625.70 0.173488     100.000000 BROOKLYN NY 11217
12 16 7176.32 0.381376       SAN DIEGO CA 92130 1 17 5592.06 0.271185       PALO
ALTO CA 94301 1 18 8906.08 0.177105       LOS ANGELES CA 90036 1 19 12246.48
0.307480     100.000000 Manhattan Beach CA 90266 1 20 10971.93 0.438579      
Los Gatos CA 95032 1 21 5059.34 0.330676       SAN FRANCISCO CA 94121 1 22
15434.43 0.386263       STINSON BEACH CA 94970 1 23 6649.49 0.587161       LAKE
OSWEGO OR 97034 1 24 15289.94 0.117354       Orinda CA 94563 1 25 8742.35
0.235446       NEW YORK NY 10128 2 26 23021.57 0.302418     100.000000 WATER
MILL NY 11976 1 27 9224.13 0.222719       NEW YORK NY 10011 4 28 7191.23
0.084217       Claremont CA 91711 1 29 29490.00 0.334721     100.000000
ENCINITAS CA 92024 1 30 9575.66 0.317796       SAN FRANCISCO CA 94116 7 31
7129.07 0.276160       SAN FRANCISCO CA 94131 1 32 1980.52 0.127092       San
Francisco CA 94105 4 33 6515.33 0.460000       OAKLAND CA 94618 15 34 5558.38
0.282054       SAN FRANCISCO CA 94109 3 35 11579.20 0.207302       NEW YORK NY
10013 4 36 16984.97 0.345457       NEWPORT BEACH CA 92662 1 37 8731.90 0.177598
      SCARSDALE NY 10583 1 38 7634.21 0.502389       BEVERLY HILLS CA 90210 1 39
13593.52 0.289113       San Francisco CA 94117 3 40 2179.20 0.306358       SAN
FRANCISCO CA 94117 13 41 15087.98 0.218458     100.000000 QUOGUE NY 11959 1 42
14707.73 0.229178       HILLSBOROUGH CA 94010 1 43 3814.95 0.423883      
BURBANK CA 91504 1 44 11007.12 0.432483     100.000000 WELLESLEY MA 02482 1 45
11585.21 0.278045       PORTOLA VALLEY CA 94028 1 46 8474.14 0.121396       LOS
ANGELES ENCINO AREA CA 91436 1 47 15129.20 0.312923       MENLO PARK CA 94025 1
48 9416.24 0.206483     100.000000 SAN FRANCISCO CA 94110 3 49 11618.51 0.489173
      SAN FRANCISCO CA 94118 1 50 9465.66 0.439491       LOS ANGELES CA 90077 7
51 14005.20 0.297869       Menlo Park CA 94025 1 52 19072.42 0.429176    
100.000000 ENCINO AREA LOS ANGELES CA 91436 1 53 19812.03 0.384894    
100.000000 SAN FRANCISCO CA 94109 2 54 9489.21 0.383467       Kentfield CA 94904
7 55 7322.09 0.105635       TIBURON CA 94920 1 56 3645.55 0.280233       SAN
FRANSCICO CA 94115 1 57 13990.62 0.270371     0.000000 NANTUCKET MA 02554 1 58
6191.33 0.318005       NEW YORK NY 10025 2 59 6595.66 0.395740       PORTOLA
VALLEY CA 94028 1 60 22321.27 0.299313       CHATHAM MA 02633 1

 

  123 124 125 126 127 128 129 130 131 132   Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 1   3400000.00 3 20121119           2 1   3300000.00 3 20130108          
3 1   1550000.00 3 20121212           4 1 1285000.00 1285000.00 3 20121206      
    5 2 3900000.00 3900000.00 3 20121125           6 1   2325000.00 3 20121203  
        7 2   3350000.00 3 20121201           8 1   1190000.00 3 20121214      
    9 1 2100000.00 2100000.00 3 20121126           10 1   1300000.00 3 20121126
          11 1   1210000.00 3 20121127           12 3   1050000.00 3 20121210  
        13 1   1900000.00 3 20121127           14 3   1430000.00 3 20121204    
      15 1 2500000.00 2500000.00 3 20121114           16 1   1350000.00 3
20121206           17 1   1750000.00 3 20121115           18 1   1950000.00 3
20121203           19 1 2555000.00 2555000.00 3 20121119           20 1  
2850000.00 3 20130107           21 1   1340000.00 3 20121127           22 2  
1250000.00 3 20121116           23 1   1700000.00 3 20121126           24 1  
3000000.00 3 20121128           25 1   2850000.00 3 20121207           26 2
3613000.00 3613000.00 3 20121109           27 2   850000.00 3 20121114          
28 1   1550000.00 3 20121101           29 1 2700000.00 2700000.00 3 20121105    
      30 1   1800000.00 3 20121121           31 1   1525000.00 3 20121121      
    32 1   600000.00 3 20121109           33 3   1850000.00 3 20121113          
34 1   1800000.00 3 20121119           35 1   2100000.00 3 20121116           36
1   2440000.00 3 20121113           37 1   1330000.00 3 20121114           38 1
  4750000.00 3 20121114           39 3   860000.00 3 20121030           40 3  
1625000.00 3 20121105           41 2 1925000.00 1950000.00 3 20121031          
42 1   4100000.00 3 20121029           43 1   820000.00 3 20121113           44
1 1587500.00 1600000.00 3 20121029           45 1   2000000.00 3 20121102      
    46 1   1685000.00 3 20121112           47 1   2850000.00 3 20121114        
  48 1 1295000.00 1295000.00 3 20121029           49 1   6400000.00 3 20121115  
        50 1   1550000.00 3 20121106           51 1   1950000.00 3 20121026    
      52 3 730000.00 730000.00 3 20121004           53 3 1935000.00 2000000.00 3
20121026           54 1   1650000.00 3 20121114           55 1   1250000.00 3
20121107           56 1   2700000.00 3 20121030           57 3 1337500.00
1400000.00 3 20120911           58 1   1775000.00 3 20121221           59 1  
2450000.00 3 20121105           60 2   1250000.00 3 20121201          

 

  133 134 135 136 137 138 139 140 141 142   Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage
Insurance
Company Name Mortgage
Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance
Stop
Loss % 1     0.470500 0.382300 0 0 0       2     0.303000 0.303000 0 0 0       3
    0.554800 0.445100 0 0 0       4     0.800000 0.800000 0 0 0       5    
0.487100 0.487100 0 0 0       6     0.720400 0.290300 0 0 0       7     0.174600
0.114900 0 0 0       8     0.597400 0.597400 0 0 0       9     0.590000 0.590000
0 0 0       10     0.680700 0.588400 0 0 0       11     0.793300 0.793300 0 0 0
      12     0.571400 0.571400 0 0 0       13     0.700000 0.700000 0 0 0      
14     0.594400 0.524400 0 0 0       15     0.750000 0.750000 0 0 0       16    
0.650000 0.650000 0 0 0       17     0.452500 0.452500 0 0 0       18    
0.656400 0.656400 0 0 0       19     0.782700 0.782700 0 0 0       20    
0.561400 0.561400 0 0 0       21     0.578300 0.578300 0 0 0       22    
0.764000 0.764000 0 0 0       23     0.345200 0.345200 0 0 0       24    
0.366600 0.366600 0 0 0       25     0.350800 0.350800 0 0 0       26    
0.700000 0.561600 0 0 0       27     0.640000 0.640000 0 0 0       28    
0.722500 0.722500 0 0 0       29     0.740700 0.740700 0 0 0       30    
0.688800 0.588800 0 0 0       31     0.652400 0.619600 0 0 0       32    
0.768300 0.768300 0 0 0       33     0.627000 0.540500 0 0 0       34    
0.396600 0.396600 0 0 0       35     0.333300 0.333300 0 0 0       36    
0.749100 0.749100 0 0 0       37     0.781900 0.781900 0 0 0       38    
0.233600 0.149400 0 0 0       39     0.611500 0.611500 0 0 0       40    
0.455300 0.455300 0 0 0       41     0.700000 0.700000 0 0 0       42    
0.513900 0.513900 0 0 0       43     0.577800 0.577800 0 0 0       44    
0.755900 0.755900 0 0 0       45     0.750000 0.750000 0 0 0       46    
0.693100 0.584500 0 0 0       47     0.549100 0.549100 0 0 0       48    
0.800000 0.800000 0 0 0       49     0.557000 0.557000 0 0 0       50    
0.683800 0.683800 0 0 0       51     0.683500 0.632200 0 0 0       52    
0.673900 0.571200 0 0 0       53     0.649600 0.649600 0 0 0       54    
0.666600 0.666600 0 0 0       55     0.736000 0.736000 0 0 0       56    
0.222200 0.222200 0 0 0       57     0.749700 0.749700 0 0 0       58    
0.450700 0.450700 0 0 0       59     0.539900 0.539900 0 0 0       60    
0.480000 0.320000 0 0 0      

 

  143 144 145 146 147 148 149 150 151   MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change
Downward
Cap 1                   2                   3                   4              
    5                   6                   7                   8              
    9                   10                   11                   12            
      13                   14                   15                   16        
          17                   18                   19                   20    
              21                   22                   23                   24
                  25                   26                   27                  
28                   29                   30                   31              
    32                   33                   34                   35          
        36                   37                   38                   39      
            40                   41                   42                   43  
                44                   45                   46                  
47                   48       20130129     0.0345 4623.24   49                  
50                   51                   52                   53              
    54                   55                   56                   57          
        58                   59                   60                  

  

  152 153 154 155 156 157 158 159 160 161   Pre-Modification
Subsequent
Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From
Brrw at Closing Brrw - Yrs at in
Industry CoBrrw - Yrs at in
Industry Junior Mortgage
Drawn Amount 1               25   300000 2               12   0 3              
12 12 170000 4               21   0 5               30   0 6               22  
1000000 7               0   200000 8               42   0 9               2.5  
0 10               9 100 120000 11               20   0 12               4 6 0
13               11   0 14               10 7 100000 15               0 11 0 16
              20 7 0 17               19 25 0 18               9   0 19        
      10   0 20               10 16 0 21               25   0 22              
26   0 23               20   0 24               27   0 25               4   0 26
              14   500000 27               37   0 28               36 31 0 29  
            25 25 0 30               30   180000 31               15 10 50000 32
              1   0 33               0   160000 34               26   0 35      
        20   0 36               11 11 0 37               22   0 38              
44   400000 39               9   0 40               0   0 41               7   0
42               10   0 43               27   0 44               20   0 45      
        12 20 0 46               20 15 183000 47               7 26 0 48        
      2   0 49               0   0 50               5 6 0 51               9  
100000 52               25   75000 53               20 18 0 54               21
  0 55               10   0 56               0   0 57               0   0 58    
          10 5 0 59               20   0 60               22   200000

 

  162 163 164 165 166 167 168 169 170 171   Maturity Date Primary Borrower
Wage Income
(Salary) Primary Borrower
Wage Income
(Bonus) Primary Borrower
Wage Income
(Commission) Co-Borrower
Wage Income
(Salary) Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator Doc
Code RWT Income
Verification RWT Asset
Verification 1 20330201 41666.67 0 0 0 0 0 Full Two Years Two Months 2 20330201
57500 0 0 0 0 0 Full Two Years Two Months 3 20430201 25701.88 32491.67 0
10416.66 0 0 Full Two Years Two Months 4 20430101 18333.34 7250 0 0 0 0 Full Two
Years Two Months 5 20330101 80294 0 0 0 0 0 Full Two Years Two Months 6 20330101
44633.33 29942 0 0 0 0 Full Two Years Two Months 7 20330101 44633.33 29942 0 0 0
0 Full Two Years Two Months 8 20430201 0 0 0 0 0 0 Full Two Years Two Months 9
20430101 0 0 37480.72 0 0 0 Full Two Years Two Months 10 20430101 23498 0 0 0 0
0 Full Two Years Two Months 11 20430101 20833 0 0 0 0 0 Full Two Years Two
Months 12 20430201 9638.13 0 0 7333.33 0 0 Full Two Years Two Months 13 20430101
48333 0 0 0 0 0 Full Two Years Two Months 14 20430201 14025 0 14307 0 0 0 Full
Two Years Two Months 15 20430201 47916 0 0 47916 0 0 Full Two Years Two Months
16 20430201 18816.92 0 0 0 0 0 Full Two Years Two Months 17 20430101 0 0 0 0 0 0
Full Two Years Two Months 18 20430201 50287 0 0 0 0 0 Full Two Years Two Months
19 20430201 20833.33 16666.67 0 0 0 0 Full Two Years Two Months 20 20430201 0 0
0 0 0 0 Full Two Years Two Months 21 20430201 15300 0 0 0 0 0 Full Two Years Two
Months 22 20430201 39958.34 0 0 0 0 0 Full Two Years Two Months 23 20430101
10419.07 0 0 0 0 0 Full Two Years Two Months 24 20430201 130289.08 0 0 0 0 0
Full Two Years Two Months 25 20430201 37131 0 0 0 0 0 Full Two Years Two Months
26 20430101 38625 37500 0 0 0 0 Full Two Years Two Months 27 20430201 41416 0 0
0 0 0 Full Two Years Two Months 28 20430101 28901.25 0 0 22794.83 0 0 Full Two
Years Two Months 29 20430101 81027.55 0 0 7075.67 0 0 Full Two Years One Month
30 20430101 12500 17631.48 0 0 0 0 Full Two Years Two Months 31 20430101 15740 0
0 10075 0 0 Full Two Years Two Months 32 20430101 15583.33 0 0 0 0 0 Full Two
Years Two Months 33 20430101 0 0 0 0 0 0 Full Two Years Two Months 34 20430101
14314.75 0 0 0 0 0 Full Two Years One Month 35 20430201 27928.33 0 0 0 0 0 Full
Two Years Two Months 36 20430101 0 0 0 49166.67 0 0 Full Two Years Two Months 37
20430201 18750 30416.67 0 0 0 0 Full Two Years Two Months 38 20430201 0 0 0 0 0
0 Full Two Years Two Months 39 20330201 47018 0 0 0 0 0 Full Two Years Two
Months 40 20430101 0 0 0 0 0 0 Full Two Years Two Months 41 20430201 16666.66
52399.16 0 0 0 0 Full Two Years Two Months 42 20421201 0 0 0 0 0 0 Full Two
Years Two Months 43 20330201 0 0 0 0 0 0 Full Two Years Two Months 44 20430201 0
0 0 0 0 0 Full Two Years Two Months 45 20430101 35416.66 0 0 6250 0 0 Full Two
Years Two Months 46 20430201 0 0 0 29323 0 0 Full Two Years Two Months 47
20430101 0 0 0 0 0 0 Full Two Years Two Months 48 20421201 45603 0 0 0 0 0 Full
Two Years Two Months 49 20430101 0 0 0 0 0 0 Full Two Years Two Months 50
20430101 21537.79 0 0 0 0 0 Full Two Years One Month 51 20430201 47018 0 0 0 0 0
Full Two Years Two Months 52 20421101 13378.22 0 0 0 0 0 Full Two Years Two
Months 53 20421201 22274 0 0 29200 0 0 Full Two Years Two Months 54 20430101 0 0
0 0 0 0 Full Two Years Two Months 55 20430101 0 0 0 0 0 0 Full Two Years Two
Months 56 20421201 0 0 0 0 0 0 Full Two Years Two Months 57 20421101 0 0 0 0 0 0
Full Two Years Two Months 58 20430301 0 0 0 5320.35 0 0 Full Two Years Two
Months 59 20430101 16666.66 0 0 0 0 0 Full Two Years Two Months 60 20330101
44633.34 29941.67 0 0 0 0 Full Two Years Two Months

  



 

 

 

ATTACHMENT 2

 

SALE AND SERVICING AGREEMENT

 

See Exhibit 10.1 to Form 8-K filed by

the Issuing Entity on March 20, 2013

 

 

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
             

  

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN  55414     Attn:  WFDC Release Department.  

 

Re:Custodial Agreement, dated as of March 1, 2013, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation Reason:__________________       For CMI Use
Only:_____________

 

By:         (Authorized Signature)         Printed Name           Servicer Name:
          Ship To Address:                       Phone:    

  

 

 

 



Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:       Date Signature   Documents returned to Custodian:       Date
Custodian

  

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT

 

 

 

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

*  For taxes and insurance advances – see page 2 of 332 form - breakdown
required showing period of coverage, base tax, interest, penalty. Advances prior
to default require evidence of servicer efforts to recover advances.

 *  For escrow advances - complete payment history

    (to calculate advances from last positive escrow balance forward)

*  Other expenses -  copies of corporate advance history showing all payments 

*  REO repairs > $1500 require explanation

*  REO repairs >$3000 require evidence of at least 2 bids.

*  Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

*  Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

 

Credits:

 

14-21.Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

*  Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form

22.The total of lines 14 through 21.





Page 1 of 5
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).





Page 2 of 5
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

  

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 



Prepared by:  __________________ Date:  _______________
Phone:  ______________________ Email Address:_____________________

  

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown    Yes        No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

  (1) Actual Unpaid Principal Balance of Mortgage Loan $ ______________     (1)
    (2) Interest accrued at Net Rate ________________     (2)     (3) Accrued
Servicing Fees ________________     (3)     (4) Attorney's Fees ________________
    (4)     (5) Taxes (see page 2) ________________     (5)     (6) Property
Maintenance ________________     (6)     (7) MI/Hazard Insurance Premiums (see
page 2) ________________     (7)     (8) Utility Expenses ________________    
(8)     (9) Appraisal/BPO ________________     (9)     (10) Property Inspections
________________     (10)     (11) FC Costs/Other Legal Expenses
________________     (11)  

  

Page 3 of 5
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

  (12) Other (itemize) ________________     (12)              Cash for
Keys__________________________ ________________     (12)              HOA/Condo
Fees_______________________ ________________     (12)      
       ______________________________________ ________________     (12)  

 

           Total Expenses $ _______________     (13)     Credits:     (14)
Escrow Balance $ _______________     (14)     (15) HIP Refund ________________  
  (15)     (16) Rental Receipts ________________     (16)     (17) Hazard Loss
Proceeds ________________     (17)     (18) Primary Mortgage Insurance / Gov’t
Insurance ________________     (18a) HUD Part A ________________   (18b) HUD
Part B     (19) Pool Insurance Proceeds ________________     (19)     (20)
Proceeds from Sale of Acquired Property ________________     (20)     (21) Other
(itemize) ________________     (21)      
_________________________________________ ________________     (21)            
  Total Credits $________________     (22)     Total Realized Loss (or Amount of
Gain) $________________              (23)  



Page 4 of 5
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

Escrow Disbursement Detail

 

Type

(Tax

/Ins.)

Date

Paid

Period of

Coverage

Total

Paid

Base

Amount

Penalties Interest

 

 

             

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

         



Page 5 of 5
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING 





Page 1 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

Column/Header Name Description Decimal

Format

Comment

SERVICER_LOAN_NBR A unique number assigned to a loan by the Servicer.  This may
be different than the LOAN_NBR     LOAN_NBR A unique identifier assigned to each
loan by the originator.     CLIENT_NBR Servicer Client Number    
SERV_INVESTOR_NBR Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.     BORROWER_FIRST_NAME First Name
of the Borrower.     BORROWER_LAST_NAME Last name of the borrower.    
PROP_ADDRESS Street Name and Number of Property     PROP_STATE The state where
the  property located.     PROP_ZIP Zip code where the property is located.    
BORR_NEXT_PAY_DUE_DATE The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.   MM/DD/YYYY
LOAN_TYPE Loan Type (i.e. FHA, VA, Conv)     BANKRUPTCY_FILED_DATE The date a
particular bankruptcy claim was filed.   MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE The
chapter under which the bankruptcy was filed.     BANKRUPTCY_CASE_NBR The case
number assigned by the court to the bankruptcy filing.    
POST_PETITION_DUE_DATE The payment due date once the bankruptcy has been
approved by the courts   MM/DD/YYYY BANKRUPTCY_DCHRG_DISM_DATE The Date The Loan
Is Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.   MM/DD/YYYY LOSS_MIT_APPR_DATE The Date The Loss Mitigation
Was Approved By The Servicer   MM/DD/YYYY LOSS_MIT_TYPE The Type Of Loss
Mitigation Approved For A Loan Such As;     LOSS_MIT_EST_COMP_DATE The Date The
Loss Mitigation /Plan Is Scheduled To End/Close   MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE The Date The Loss Mitigation Is Actually Completed  
MM/DD/YYYY



Page 2 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

FRCLSR_APPROVED_DATE The date DA Admin sends a letter to the servicer with
instructions to begin foreclosure proceedings.   MM/DD/YYYY
ATTORNEY_REFERRAL_DATE Date File Was Referred To Attorney to Pursue Foreclosure
  MM/DD/YYYY FIRST_LEGAL_DATE Notice of 1st legal filed by an Attorney in a
Foreclosure Action   MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE The date by which a
foreclosure sale is expected to occur.   MM/DD/YYYY FRCLSR_SALE_DATE The actual
date of the foreclosure sale.   MM/DD/YYYY FRCLSR_SALE_AMT The amount a property
sold for at the foreclosure sale. 2 No commas(,) or dollar signs ($)
EVICTION_START_DATE The date the servicer initiates eviction of the borrower.  
MM/DD/YYYY EVICTION_COMPLETED_DATE The date the court revokes legal possession
of the property from the borrower.   MM/DD/YYYY LIST_PRICE The price at which an
REO property is marketed. 2 No commas(,) or dollar signs ($) LIST_DATE The date
an REO property is listed at a particular price.   MM/DD/YYYY OFFER_AMT The
dollar value of an offer for an REO property. 2 No commas(,) or dollar signs ($)
OFFER_DATE_TIME The date an offer is received by DA Admin or by the Servicer.  
MM/DD/YYYY REO_CLOSING_DATE The date the REO sale of the property is scheduled
to close.   MM/DD/YYYY REO_ACTUAL_CLOSING_DATE Actual Date Of REO Sale  
MM/DD/YYYY OCCUPANT_CODE Classification of how the property is occupied.    
PROP_CONDITION_CODE A code that indicates the condition of the property.    
PROP_INSPECTION_DATE The date a  property inspection is performed.   MM/DD/YYYY
APPRAISAL_DATE The date the appraisal was done.   MM/DD/YYYY CURR_PROP_VAL  The
current "as is" value of the property based on brokers price opinion or
appraisal. 2   REPAIRED_PROP_VAL The amount the property would be worth if
repairs are completed pursuant to a broker's price opinion or appraisal. 2  





Page 3 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

If applicable:       DELINQ_STATUS_CODE FNMA Code Describing Status of Loan    
DELINQ_REASON_CODE The circumstances which caused a borrower to stop paying on a
loan.   Code indicates the reason why the loan is in default for this cycle.    
MI_CLAIM_FILED_DATE Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.   MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim
Filed   No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE Date Mortgage
Insurance Company Disbursed Claim Payment   MM/DD/YYYY MI_CLAIM_AMT_PAID Amount
Mortgage Insurance Company Paid On Claim 2 No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE Date Claim Was Filed With Pool Insurance Company  
MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2 No
commas(,) or dollar signs ($) POOL_CLAIM_PAID_DATE Date Claim Was Settled and
The Check Was Issued By The Pool Insurer   MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount
Paid On Claim By Pool Insurance Company 2 No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE  Date FHA Part A Claim Was Filed With HUD  
MM/DD/YYYY FHA_PART_A_CLAIM_AMT  Amount of FHA Part A Claim Filed 2 No commas(,)
or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE  Date HUD Disbursed Part A Claim
Payment   MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT  Amount HUD Paid on Part A Claim
2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_FILED_DATE Date FHA Part B
Claim Was Filed With HUD   MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part
B Claim Filed 2 No commas(,) or dollar signs ($) FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment   MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT Amount HUD Paid on Part B Claim 2 No commas(,) or
dollar signs ($)





Page 4 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 



VA_CLAIM_FILED_DATE  Date VA Claim Was Filed With the Veterans Admin  
MM/DD/YYYY VA_CLAIM_PAID_DATE  Date Veterans Admin. Disbursed VA Claim Payment  
MM/DD/YYYY VA_CLAIM_PAID_AMT  Amount Veterans Admin. Paid on VA Claim 2 No
commas(,) or dollar signs ($) MOTION_FOR_RELIEF_DATE The date the Motion for
Relief was filed 10 MM/DD/YYYY FRCLSR_BID_AMT The foreclosure sale bid amount 11
No commas(,) or dollar signs ($) FRCLSR_SALE_TYPE The foreclosure sales results:
REO, Third Party, Conveyance to HUD/VA     REO_PROCEEDS The net proceeds from
the sale of the REO property.     No commas(,) or dollar signs ($) BPO_DATE The
date the BPO was done.     CURRENT_FICO The current FICO score    
HAZARD_CLAIM_FILED_DATE The date the Hazard Claim was filed with the Hazard
Insurance Company. 10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard
Insurance Claim filed. 11 No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE The date the Hazard Insurance Company disbursed the claim
payment. 10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance
Company paid on the claim. 11 No commas(,) or dollar signs ($) ACTION_CODE
Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE     MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE    
  ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE     Number
REALIZED_LOSS/GAIN As defined in the Servicing Agreement   Number

 



Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale





Page 5 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

  · SS- Short Sale   · MISC- Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown



Page 6 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency

Code

Delinquency Description 001 FNMA-Death of principal mortgagor 002 FNMA-Illness
of principal mortgagor 003 FNMA-Illness of mortgagor’s family member 004
FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties 006
FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008 FNMA-Abandonment of
property 009 FNMA-Distant employee transfer 011 FNMA-Property problem 012
FNMA-Inability to sell property 013 FNMA-Inability to rent property 014
FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017 FNMA-Business
failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs 023
FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute 029
FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration



Page 7 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy







Page 8 of 8
Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.
© Copyright Wells Fargo Bank, Corporate Trust Services
Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

